DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is FINAL and is in response to the claims filed December 15, 2020. Claims 1-18 are currently pending, of which claims 1 and 10 are currently amended.

Response to Arguments
Claim Objections
Applicant states the claim at issue was amended to address the objection but the claim amendments filed do not show the requisite amendment. See Remarks 6. Therefore, the previous objection remains.

Drawing Objections
Applicant has submitted replacement drawings and this replacement has been accepted and entered. While the scan of the file is blurry, the original is legible. Furthermore, even though the objection has been withdrawn, Examiner still encourages Applicant to consider replacing Fig. 2 with traditional black and white blocks with text and other small icons and boxes because the current high-resolution greyscale is not necessary to convey the information of Fig. 2.




Prior Art Rejections
Applicant’s arguments with regards to the previously cited art have been fully considered but are not persuasive. Specifically, Applicant has amended the claims at issue and argues that the data of Wilson is retrieved from “all of the data for a particular mode, and displaying it” and that the new limitations with regards to “some but not all of the” data is not taught by Wilson. Additionally, Applicant generally argues that the proposed combination of Middleton and Wilson does not teach the limitations of representative claim 1. See Remarks 7. Examiner respectfully disagrees.
Examiner first notes that a new rejection under 35 USC 112(a) has been introduced and detailed below, because Applicant’s specification lacks the support for language as limiting as “some but not all”. Nevertheless, contrary to Applicant’s assertions, Wilson does teach this language of the claim. Specifically, in addition to the historical view and statistical view of data associated with a particular status of the sequences, Wilson also teaches that the user can select small reference data sets to analyze out of the entire population of data samples. See Wilson Fig. 5 and cols. 13:66-67 to 14:1-3, 18:54-61. This shows that the reports do not retrieve the entire data set but certain ranges or amounts of reference data.
It is for at least these reasons and the reasons cited below that the claims remain rejected in this Action.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “retrieving at least some but not all of the time-series data…” and there is insufficient support for this level of specificity in the claim language. Applicant’s disclosure only provides support for “some” without a ceiling or cap on the data. Therefore there is no support for an explicit cap on “not all” of the data. Applicant points to paras. [0008-09] and [0037] of the published Specification as providing support for the amendments to the claims. See Remarks 6. Examiner has reviewed these paragraphs (along with the specification as a whole), and does not find support for this level of specificity. Therefore, the claim will continue to be interpreted as an open-ended Claim 10 recites similar language and is rejected for at least the same reasons therein.
Claims 2-9 and 11-18 are rejected based on their dependency from an above-rejected claim.
Claim Objections
Claim 1 is objected to because it recites “method comprising;” in line 1 and this semi-colon (“;”) should be replaced with a colon (“:”).
Appropriate correction is required.

Examiner’s Note
The prior art rejections below cite particular paragraphs, columns, and/or line numbers in the references for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton, JR. et al. (U.S. Publication No. 2011/0219327; hereinafter “Middleton”), and further in view of Wilson et al. (U.S. Patent 7,069,185 B1; hereinafter “Wilson”).
As per claim 1, Middleton teaches a computer-implemented method comprising;
providing a historian application including an interface system comprising a graphical user interface (GUI) of a remote display device, the historian application receiving operational state data from at least one device of an industrial process of a network, wherein the operational state data is stored as time-series data on at least one non-transitory computer-readable storage medium of a network (See Middleton Fig. 1 and paras. [0006], [0030], and [0035]: time-series data values for a process control from a variety of data sources, such as data access servers);
processing at least one data query from at least one user coupled to the network (See Middleton para. [0050-51]: client can send query message to retrieve timestamped series data); and
based at least in part on at least some of the time-series data, displaying at least one graphical representation of one or more tags, wherein each tag of the one or more tags represents an attribute of at least one process associated with the at least one device (See Middleton paras. [0050-52]: historian clients can retrieve time-series data values of tables and a set of filters can be applied to rows of data (grouped as cyclic buckets) and are associated with a tag or set of tags. These can be “plotted over a time period of interest on a graphical display”).
However, while Middleton teaches time-series data values for observed parameters for an operational state (See Middleton paras. [0007-08] and [0032]: historian stores operational state/status), Middleton does not explicitly teach based at least in part on the at least one data query and at least one dynamic cycle, retrieving at least some but not all of the time-series data for an operational state, wherein the dynamic cycle is based on at least one tag associated with the time-series data.
Wilson teaches these limitations of the claim (See Wilson Fig. 5 and cols. 13:66-67 to 14:1-3, 18:54-61: historical view and statistical view of data associated with a particular status of the sequences. Additionally, can select small reference data sets to analyze out of the entire population of data samples; cols. 15:44-67 to 16:1-3, 16:29-34: state of machine at any point in time).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine, with a reasonable expectation of success, the historian interface of Middleton with the features and analyses of Wilson. One would have been motivated to combine these references because both references disclose visualization of time-based data points that can be queried, and Wilson enhances the user experience by providing for more visualization 

As per claim 2, Middleton/Wilson further teaches wherein the at least one dynamic cycle comprises a cycle duration over which summarized tag data is provided to the at least one user (See Middleton Fig. 12 and paras. [0032], [0048] and [0059]: tagged timestamped tag data identified).

As per claim 3, while the claim language is merely a design choice and carries no patentable weight, Middleton does not explicitly teach wherein the graphical representation comprises at least one bar-chart.
Wilson teaches these limitations of the claim (See Wilson Fig. 16 and col. 22:49-50: bar chart representation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Middleton with the teachings of Wilson for at least the same reasons as discussed above in claim 1.

As per claim 4, while the bar-chart is merely a design choice, Middleton does not explicitly teach wherein the bar-chart includes tag data of at least one of a running process, a shutdown process, a jammed process, and an overheated process.
Wilson teaches these limitations of the claim (See Wilson Fig. 16 and col. 22:30-50: bar chart representation of a downtime event).


As per claim 5, Middleton further teaches wherein the at least one bar-chart includes a selectable time-span of tag data (See Middleton para. [0060]: selectable periods of interest for the data).
However, while the bar-chart is merely a design choice, Middleton does not explicitly teach the bar-chart.
Wilson teaches these limitations of the claim (See Wilson Fig. 16 and col. 22:49-50: bar chart representation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Middleton with the teachings of Wilson for at least the same reasons as discussed above in claim 1.

As per claim 6, Middleton/Wilson further teaches wherein the summarized data includes a summarization of a plurality of tags over multiple states (See Middleton paras. [0003] and [0030-31]: status reports and summaries that can be produced in response to operations of an industrial process).

As per claim 7, while Middleton teaches the states (See Middleton para. [0031]: discrete data such as states, counters, events, etc. and analog process data such as wherein the states include two or more of “Running”, “Shutdown”, “Jammed”, and “Overheated”.
Wilson teaches these limitations of the claim (See Wilson Fig. 16 and col. 22:30-50: bar chart representation of each downtime event and their respective duration).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Middleton with the teachings of Wilson for at least the same reasons as discussed above in claim 1.

As per claim 8, Middleton/Wilson further teaches wherein the at least one query includes tag details comprising the at least one tag (See Middleton para. [0044]: historian receives a data point for a particular tag via the storage interface).

As per claim 9, Middleton/Wilson further teaches wherein the dynamic cycle is based on a value change of the at least one tag (See Middleton Fig. 6 and paras. [0059-61] and [0071]: change data quality and hold over data point for plotting interface).

As per claim 10, the claim is directed to a system that implements the same features as the method of claim 1, and is therefore rejected for at least the same reasons as discussed therein.

As per claim 11, Middleton/Wilson further teaches wherein the at least one query includes tag details comprising the at least one tag
As per claim 12, Middleton/Wilson further teaches wherein the at least one dynamic cycle comprises a cycle duration over which summarized tag data is provided to the at least one user (See Middleton Fig. 12 and paras. [0032], [0048] and [0059]: tagged timestamped tag data identified).

As per claim 13, Middleton/Wilson further teaches wherein the summarized data includes a summarization of a plurality of tags over multiple states (See Middleton paras. [0003] and [0030-31]: status reports and summaries that can be produced in response to operations of an industrial process).

As per claim 14, Middleton/Wilson further teaches wherein the dynamic cycle is based on a value change of the at least one tag (See Middleton Fig. 6 and paras. [0059-61] and [0071]: change data quality and hold over data point for plotting interface).

As per claim 15, Middleton/Wilson further teaches wherein the graphical representation of one or more tags includes statistics of tag data selectable over a time-span of tag data based on at least one other tag data (See Middleton paras. [0058-60]: filter to select representative data points within a group of time-stamped time-series data values associated with a designated time period).

As per claim 16, Middleton does not explicitly teach wherein the graphical representation comprises includes statistics of tag data of at least one of a running process, a shutdown process, a jammed process, and an overheated process.
Wilson teaches these limitations of the claim (See Wilson Fig. 16 and col. 22:30-50: bar chart representation of a downtime event).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Middleton with the teachings of Wilson for at least the same reasons as discussed above in claim 1.

As per claim 17, while the claim language is merely a design choice and carries no patentable weight, Middleton does not explicitly teach wherein the graphical representation comprises at least one bar-chart.
Wilson teaches these limitations of the claim (See Wilson Fig. 16 and col. 22:49-50: bar chart representation).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Middleton with the teachings of Wilson for at least the same reasons as discussed above in claim 1.

As per claim 18, Middleton further teaches wherein the at least one [bar-chart] includes a selectable time-span of tag data (See Middleton para. [0060]: selectable periods of interest for the data).
However, while the bar-chart is merely a design choice, Middleton does not explicitly teach the bar-chart.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Middleton with the teachings of Wilson for at least the same reasons as discussed above in claim 1.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/Nicholas Klicos/
Primary Examiner, Art Unit 2142